Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
References of record include:
Bawcutt (US 20090003309) discloses: Analyzer component identifies context(s) of incoming communications. Thereafter, transfer component forwards the incoming communications to appropriate resources/entities ([0029]).Organizer component creates, on basis of policies, clusters to which specifically identified incoming communications are directed ([0030]). Routing of incoming communication to those entities with knowledge particular to query is taught ([0030]).

O’Sullivan (US 20090249432) discloses: A user who does not wish to be bothered enables “do not disturb” feature in order to prevent receipt of messages from other users attempting contact. As is interpreted by Examiner, the username of the user is analogous to claimed attribute matching ([0003]).

Jain (US 20070223662) discloses: A user may define when the Do0Not-Distrubt option is overridden ([0024]).

Chau (US 9060050) discloses methods for overriding a user’s availability status (col. 10, lines 44-62).

However, none of the cited references teaches or suggests 
“overriding said inhibit based on application of a voting system of said policy indicating a tally of said matching attributes of said at least one recipient communication device outweighs a tally of said at least one inhibiting attribute of said at least one  recipient communication device by a predetermined threshold amount”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457